 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 QUINN HOCHHALTER
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-139 WBS

13                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                         v.                           FINDINGS AND ORDER

15   DAVID SAVAGE,                                      DATE: April 13, 2020
                                                        TIME: 9:00 a.m.
16                               Defendant.             COURT: Hon. William B. Shubb
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter was set for status on April 13, 2020.

22          2.     By this stipulation, defendant now moves to continue the status conference until May 11,

23 2020, and to exclude time between April 13, 2020, and May 11, 2020, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes investigative reports, photographs, and related documents, which has been either

27          produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to conduct investigation and

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        research related to the charges, discuss potential resolutions with her client, and to otherwise

 2        prepare for a trial.

 3                c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of April 13, 2020 to May 11, 2020,

12        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13        because it results from a continuance granted by the Court at defendant’s request on the basis of

14        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15        of the public and the defendant in a speedy trial.

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: April 8, 2020                                    MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ QUINN HOCHHALTER
10                                                           QUINN HOCHHALTER
                                                             Assistant United States Attorney
11

12
     Dated: April 8, 2020                                    /s/ Q. Hochhalter for H. Labaree
13                                                           HANNAH LABAREE
14                                                           Counsel for Defendant
                                                             DAVID SAVAGE
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: April 8, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
